Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   October 11, 2019

The Court of Appeals hereby passes the following order:

A20A0393. WILLIAM JAMES et al. v. FREDERICK BOND et al.

       Frederick and Dawn Bond sued William and Patricia James for a declaratory
judgment and other claims related to rights to an easement. On August 15, 2018, the
trial court entered an order granting partial summary judgment to the Jameses with
respect to the form and dimensions of the easement. The order also denied certain
motions filed by the Jameses. On September 5, 2018, the Bonds filed a notice of
appeal. That appeal has been docketed in this Court as Case No. A20A0392. On
October 2, 2018, the Jameses filed a notice of cross-appeal. We lack jurisdiction over
the cross-appeal.
       Under OCGA § 5-6-38 (a), a notice of cross-appeal must be filed within fifteen
days of service of the notice of appeal, with three additional days afforded for service
by mail pursuant to OCGA § 9-11-6 (e). Sewell v. Cancel, 295 Ga. 235, 240 n.4 (759
SE2d 485) (2014). If the notice is filed beyond this deadline, the cross-appeal must
be dismissed as untimely. See Burns v. Howard, 239 Ga. App. 315, 317 (520 SE2d
491) (1999); Intl. Indem. Co. v. Smith, 178 Ga. App. 4, 5 (2) (342 SE2d 4) (1986).
The Jameses’ notice of cross-appeal, filed 27 days after the Bonds’ notice of appeal,
is untimely.
       The notice of cross-appeal states that it is “based on” the Bonds’ amended
notice of appeal, which was filed on September 27, 2018. The Bonds’ amended notice
of appeal, however, is identical in all respects to their original notice of appeal, except
that it directs the trial court clerk to omit a hearing transcript from the record
transmitted on appeal. The notice of cross-appeal “cannot draw life from a mere
modification of the notice of appeal reducing the amount of record as originally
noticed in the original appeal.” Mobley v. Coast House, Ltd., 182 Ga. App. 305, 310
(355 SE2d 686) (1987). Thus, the relevant date for calculating the timeliness of the
notice of cross-appeal is the date of the original notice of appeal, not the date of the
amended notice of appeal.
      Because the notice of cross-appeal was not timely filed, we lack jurisdiction
to hear the cross-appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/11/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.